99 F.3d 1145
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re CALIFORNIA MICRO DEVICES SECURITIES LITIGATION.Michael FEDER;  Wayne Lederer;  Colorado Public Employees'Retirement Association, Plaintiffs-Appellees,v.CALIFORNIA MICRO DEVICES;  Steven J. Henke;  Surendra Gupta;Ronald A. Romito;  Ashok K. Chalaka;  RamanaraoV. Penumarty;  Bhasker B. Roa, Defendants,Chan M. Desaigoudar, Defendant-Appellant.
No. 96-16156.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 15, 1996.

1
Before:  BEEZER, KOZINSKI and KLEINFELD, Circuit Judges


2
MEMORANDUM**


3
This appeal from the grant of a motion for a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


4
"The grant or denial of a preliminary injunction will be reversed only where the district court abused its discretion or based its decision on an erroneous legal standard or on clearly erroneous findings of fact."   Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).  The record before us shows that the court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellees demonstrated probable success on the merits and the possibility of irreparable harm resulting from appellant's pattern of dissipating his assets.  See id.;  see also In Re Estate of Ferdinand Marcos Human Rights Lit., 25 F.3d 1467, 1480 (9th Cir.1994), cert. denied, 115 S. Ct. 934 (1995).  Additionally, the district court did not clearly err by finding that the hardship to plaintiff class if appellant's assets are unavailable outweighs the burden on appellant from an order preserving his assets.   See Does 1-5, 83 F.3d at 1152.   The court's factual findings are not clearly erroneous.   Id.  Accordingly, the order granting a preliminary injunction is


5
AFFIRMED.



*
 The panel unanimously agrees that this case is appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4.  Accordingly, appellant's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3